Case 2:19-cv-14183-MCA-LDW Document 50 Filed 02/09/21 Page 1 of 2 PageID: 260




                            UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW JERSEY


  PROMOTION IN MOTION, INC.,                        Civil Action No.

                  Plaintiff,                        19-14183 (MCA) (LDW)

  v.                                                AMENDED SCHEDULING ORDER

  HARIBO OF AMERICA, INC.,

                  Defendant.


       THIS MATTER having come before the Court by way of the parties’ February 9, 2021

joint letter via email, and for good cause shown,

       IT IS, on this 9th day of February 2021, ORDERED that the Pretrial Scheduling Order

entered October 30, 2019 (ECF No. 27), as subsequently amended, is hereby further amended as

follows:

   1. The parties shall appear for a settlement conference before the undersigned on April 29,

       2021 at 10:00 a.m. by Zoom. Clients with full and immediate settlement authority shall

       be available for the duration of the conference. Confidential settlement letters, which shall

       not exceed ten (10) pages absent leave from the Court, shall be sent to

       LDW_orders@njd.uscourts.gov at least two weeks prior to the conference. Voluminous

       exhibits to settlement letters (exceeding 20 pages) will not be reviewed by the Court unless

       submitted in hard copy that is received by Chambers no later than two weeks in advance

       of the settlement conference. The Court will distribute Zoom information to counsel of

       record ahead of the conference.
Case 2:19-cv-14183-MCA-LDW Document 50 Filed 02/09/21 Page 2 of 2 PageID: 261




   2. Expert discovery is stayed pending the outcome of the settlement conference.



                                           _______s/ Leda Dunn Wettre_____________
                                           Hon. Leda Dunn Wettre
                                           United States Magistrate Judge




                                            -2-
